Case: 21-50849   Document: 00516565292   Page: 1   Date Filed: 12/02/2022




          United States Court of Appeals
               for the Fifth Circuit
                                                          United States Court of Appeals
                                                                   Fifth Circuit
                            No. 21-50849
                          Summary Calendar                       FILED
                                                          December 2, 2022
                                                            Lyle W. Cayce
   United States of America,                                     Clerk

                                                   Plaintiff—Appellee,

                                versus

   Hugo Dominguez-Giron,

                                               Defendant—Appellant,

                        consolidated with
                          _____________

                            No. 21-50868
                          Summary Calendar
                          _____________

   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Victor Dominguez-Jiron,

                                               Defendant—Appellant.
Case: 21-50849          Document: 00516565292             Page: 2      Date Filed: 12/02/2022

                                          No. 21-50849
                                        c/w No. 21-50868



                      Appeals from the United States District Court
                           for the Western District of Texas
                                USDC No. 4:21-CR-347-1
                                USDC No. 4:21-CR-389-1


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*

           Hugo Dominguez-Giron appeals his sentence for illegal reentry under
   8 U.S.C. § 1326(a) and (b)(2). He contends that the recidivism enhancement
   in § 1326(b) is unconstitutional because it permits a sentence above the
   otherwise-applicable maximum in § 1326(a), based on facts that are neither
   alleged in the indictment nor found by a jury beyond a reasonable doubt. His
   two-year term of imprisonment does not exceed the maximum in § 1326(a),
   but his three-year term of supervised release is only authorized by § 1326(b),
   by virtue of 18 U.S.C. §§ 3559(a)(3) and 3583(b)(2). Cf. §§ 3559(a)(5),
   3583(b)(3) (setting a one-year maximum for an offense punishable under
   § 1326(a)).
           Although Dominguez-Giron acknowledges that his argument is fore-
   closed by Almendarez-Torres v. United States, 523 U.S. 224 (1998), he never-
   theless seeks to preserve it for possible Supreme Court review. In addition,
   Dominguez-Giron has filed an unopposed motion for summary disposition.
   He does not challenge the revocation judgment imposed in the consolidated
   case.
           This court has held that subsequent Supreme Court decisions such as
   Alleyne v. United States, 570 U.S. 99 (2013), and Apprendi v. New Jersey,
   530 U.S. 466 (2000), did not overrule Almendarez-Torres. See United States


           *
               This opinion is not designated for publication. See 5th Cir. R. 47.5.




                                                 2
Case: 21-50849      Document: 00516565292         Page: 3    Date Filed: 12/02/2022




                                    No. 21-50849
                                  c/w No. 21-50868
   v. Pervis, 937 F.3d 546, 553–54 (5th Cir. 2019). Thus, Dominguez-Giron is
   correct that his argument is foreclosed, and summary disposition is appropri-
   ate. See Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
          Dominguez-Giron’s motion is GRANTED, and the judgment is
   AFFIRMED.




                                         3